Title: From Thomas Jefferson to John Milledge, 24 August 1802
From: Jefferson, Thomas
To: Milledge, John


          
            Dear Sir
            Aug. 24. 1802.
          
          I heard but an hour ago of your being in Charlottesville with mrs Milledge, & being prevented going there myself, take this method of expressing my hope we shall have the pleasure of seeing you here. it would give me great satisfaction if you could make this your headquarters, and at all events I hope we shall see you before you determine otherwise. can not mrs Milledge & yourself come up tomorrow? we shall be very happy to see you & present you both personally with assurances of my great esteem & respect
          
            Th: Jefferson
          
        